382 S.W.2d 475 (1964)
The STATE BAR of Texas, Petitioner,
v.
Melvin M. BELLI, Respondent.
No. A-10081.
Supreme Court of Texas.
October 7, 1964.
*476 Davis Grant, Austin, Gen. Counselor of State Bar, L. Money Adams, Jr., Asst. Gen. Counselor, for relator.
PER CURIAM:
In this proceeding the State Bar of Texas seeks an extraordinary writ to prohibit respondent, Melvin M. Belli, from again appearing as counsel in the courts of this state upon the basis of allegations that by his past conduct he has forfeited his nonresident privileges. Respondent is not now participating, or offering to participate, in the trial of a case in his state. Rule X(i), Rules Governing Admission to the Bar of Texas, promulgated by this Court pursuant to Article 308, Revised Civil Statutes of 1925, reads as follows:
"A reputable nonresident attorney, although not licensed to practice law in Texas, may participate in the trial or hearing of any particular cause in this State, providing a resident practicing attorney of this State is actually employed and associated and personally participates with such nonresident attorney in such trial or hearing."
When and if respondent seeks to participate in the trial of a particular case in the future, the matter of his qualification as "A reputable nonresident attorney" under Rule X(i) will be addressed to the discretion of the court in which the case is pending.
Motion for leave to file is denied.